DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-11,14-15 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first outer core layer" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “the first outer core layer” to “a core layer” cited in line 8 or to “a first outer clad layer” cited in line 12. 
Claim 1 is further rejected as can be best understood by the examiner in which the second outer clad layer is roll bonded to the core. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,5-7,12, 13, and 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2020/0321224A1) in view of Dockus et al. (20040035911A) and Martin et al. (US 7,182,125).  Kubota discloses (figures 1, 3 and paragraphs 32, 37, 43) a brazed heat exchanger comprising a first plate (2) having an inner surface and outer surface; a second plate (1) having an inner surface and outer surface,  the first and second plates have been joined together by brazing at an aluminum brazing temperature (paragraph 34); at least one fluid flow passage (4) defined between the inner surfaces of the first and second plates; wherein the first plate and the second plate (1,2) each comprise a core layer, wherein the core layer comprises an aluminum or an aluminum alloy (alloy 6063, paragraph 37) , and has a melting temperature greater than an aluminum brazing temperature (to avoid the heat exchanger core to be melted); wherein the first plate (2) further comprises a first outer clad layer (nickel layer 7, paragraph 50) defining the outer surface of the first plate, wherein the first outer clad layer is solderable to a metal layer (40) of an object to be cooled (30a) and comprises nickel. 
Regarding claim 1, Kubota does not disclose a second outer clad layer located between the first outer clad layer and the core layer (2). Dockus discloses (figure 2 and paragraphs 19, 43 and 97) a second outer clad layer (2), which has melting point below that of the core and bonded between the core (1) and the nickel layer ( outer clad layer 3) by roll bonding  for a purpose of providing an ability to join similar or dissimilar metal layer with the article of manufacture.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Dockus’s teaching in Kubota’s device for a purpose of providing an ability to join similar or dissimilar metal layers with the article of manufacture. 
Furthermore, Kubota does not disclose that the first plate and second plate have been joined at a peripheral edge. Martin discloses (figures 4, 7, 12 and column 5, lines 41-46) a cold plate heat exchanger that has two plates (18,14) being brazed together along their peripheral edges at a brazing temperature for a purpose enhancing the bonding area between the first and second plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Martin’s teaching in Kubota’s device for a purpose of enhancing the bonding area between the first and second plate.

Regarding claim 12, Kubota does not disclose that the first plate further comprises a first inner clad layer defining the inner surface of the first plate and comprising an aluminum alloy which melts and forms a filler metal at the aluminum brazing temperature. Dockus discloses (figure 2 and paragraph 225) that the first plate further comprising a first inner clad layer (inner layers 2-4) defining the inner surface of the first plate and comprising an aluminum alloy with melts and forms a filler metal at the aluminum brazing temperature for a purpose of joining the interior of the plate with other metal part. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Dockus’s teaching in Kubota’s device for a purpose of joining the interior of the first plate with other metal part. 
Regarding claim 13, Kubota does not disclose that the first plate further comprises a second inner clad layer which is roll bonded directly to an opposite side of the core layer to the first outer clad layer, and which comprises nickel or a nickel alloy. Dockus discloses (figure 2 and paragraph 225) that the first plate further comprising a second clad layer (inner layers 2-4) defining the inner surface of the first plate and comprising an aluminum alloy with melts and forms a filler metal at the aluminum brazing temperature for a purpose of joining the interior of the plate with other metal part. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Dockus’s teaching in Kubota’s device for a purpose of joining the interior of the first plate with other metal part. Furthermore, Dockus further discloses (paragraph 97) that a method of roll bonding is known to form cladding parts. 
Regarding claims 16 and 17, Kubota discloses (paragraph 50 and figure 1) that the heat exchanger comprising an object (30a) to be cooled, the object to be cooled having a metal layer (40) having been bonded to the first outer clad layer (7) by solder bond.
Regarding claim 18, Kubota does not disclose that a second inner clad layer which is roll bonded directly to an opposite side of the core layer to the first outer clad layer, and which comprises a nickel or nickel alloy.  Dockus discloses (figure 2, paragraph 97) that the first plate (1) further comprising a first inner clad layer ( combination of inner layers 2-4 or layer 2 alone which includes nickel, see column 12, lines 27-29) comprising nickel or nickel alloy roll bonded directly to an opposite side of the core layer to the first outer clad layer for a purpose of joining the interior of the first plate with other metal part. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Dockus’s teaching in Kubota’s device for a purpose of joining the interior of the first plate with other metal part. 
Regarding claims 2,7 and 19, Kubota does not disclose that the outer clad layer has a thickness of about 25-250 microns. However, the thickness of a clad layer bonded on the outer side of an aluminum core is well known in the art.  In particular, Dockus discloses (paragraph 128) an outer clad layer bonded on a core layer can be 10  to 100 microns for a purpose of providing a practical sufficient thickness for the clad layer of  the brazing sheet. It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dockus’s teaching in Kubota’s device for a purpose of providing a practical sufficient thickness for a clad layer of the brazing sheet. Regarding claim 20, Kubota does not disclose that the first plate further comprises a first inner clad layer defining the inner surface of the first plate and comprising an aluminum alloy which melts and forms a filler metal at the aluminum brazing temperature. Dockus discloses (figure 2 and paragraph 225) that the first plate further comprising a first inner clad layer (inner layers 2-4) defining the inner surface of the first plate and comprising an aluminum alloy with melts and forms a filler metal at the aluminum brazing temperature for a purpose of joining the interior of the plate with other metal part. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Dockus’s teaching in Kubota’s device for a purpose of joining the interior of the first plate with other metal part. 
Regarding claims 5 and 6, Kubota, Dockus and Martin do not disclose specific range of the thickness of the second outer clad layer or the first outer clad layer.  However, applicant does not disclose any criticality or any unexpected result for having a range of thickness as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the range of the thickness of the second outer clad or the first outer clad layer as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, it appears that if the clad layer is too thin, it will not provide sufficient brazing to join the plate.  However, if the clad layer is too thick, it will add cost and weight to the overall system.  Therefore, it is only a tradeoff between the cost, weight and the bonding of the plates as desired and not patentable since it involves only routine skill in the art to select the claimed range. 

Claims 1, 3-4, 16,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2020/0321224A1) in view of Dockus et al. (US 6,913,184) and Martin (US 7,182,125).  Kubota discloses (figures 1, 3 and paragraphs 32, 43) a brazed heat exchanger comprising a first plate (2) having an inner surface and outer surface; a second plate (1) having an inner surface and outer surface, a peripheral edge along which the inner surface of the first and second plates have been joined together by brazing at an aluminum brazing temperature (paragraph 34); at least one fluid flow passage (4) defined between the inner surfaces of the first and second plates; wherein the first plate and the second plate (1,2) each comprise a core layer, wherein the core layer comprises an aluminum or an aluminum alloy (6063 alloy, paragraph 37) , and has a melting temperature greater than an aluminum brazing temperature (to avoid the heat exchanger core to be melted); wherein the first plate (2) further comprises a first outer clad layer (nickel layer 7) defining the outer surface of the first plate, wherein the first outer clad layer is solderable to a metal layer (40) of an object to be cooled (30a) and comprises nickel, a nickel alloy, copper or copper alloy.
Regarding claim 1, Kubota does not disclose a  brazing sheet that has a first outer clad layer comprises of nickel or copper and a second outer clad layer located between the first outer clad. Dockus’s 184 discloses (figures 1- 4, column 9, line 14-16 and column 10, lines 29-34) a brazing sheet that has a first outer clad being copper or nickel alloy (column 10, lines 49-51) and a second outer clad (14,16 or 26) roll bonded to the core (20) layer, (which has higher melting point than the brazing temperature, column 8, lines 27-29) and between the first outer clad and the core layer (20) for a purpose of  providing the brazing sheet an ability  to join similar or dissimilar metal layers with the article of manufacture. It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dockus’s 184 in Kubota’s device for a purpose of  the brazing sheet an ability to join similar or dissimilar metal layers with the article of manufacture.
Furthermore, Kubota does not disclose that the first plate and second plate have been joined at a peripheral edge. Martin discloses (figures 4, 7, 12 and column 5, lines 41-46) a cold plate heat exchanger that has two plates (18,14) being brazed together along their peripheral edges at a brazing temperature for a purpose enhancing the bonding area between the first and second plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Martin’s teaching in Kubota’s device for a purpose of enhancing the bonding area between the first and second plate.

Regarding claims 3-4, Kubota does not disclose that a brazing sheet that has the first outer clad layer comprises copper alloy and the second outer clad layer comprises nickel alloy roll bonded to the core layer. .Dockus discloses (figures 1- 4, column 9, lines 14-16, column 7, lines 44-45)) a brazing sheet that has a first outer clad being copper (column 10, lines 49-51) and a second outer clad (14,16 or 26) being nickel roll bonded to the core (20) layer and between the first outer clad and the core layer (20) for a purpose of  providing the brazing sheet an ability  to join similar or dissimilar metal layers with the article of manufacture. It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dockus’s 184 in Kubota’s device for a purpose of  the brazing sheet an ability to join similar or dissimilar metal layers with the article of manufacture. 
 Regarding claims 16 and 17, Kubota discloses (figures 1 and paragraph 50) that the heat exchanger comprising an object (30a) to be cooled, the object to be cooled having a metal layer (40) having been bonded to the first outer clad layer (7) by solder bond.
Regarding claim 18, Kubota does not disclose that a brazing sheet that has  second inner clad layer which is roll bonded directly to an opposite side of the core layer to the first outer clad layer, and which comprises a nickel or nickel alloy.  Dockus’s 184 discloses (figures 1-3) that the first plate (18, 24) further comprising a second inner clad layer (barrier coating on each side of core layer 20 , column 8, line 63- column 9, line 14) comprising nickel or nickel alloy roll bonded directly to an opposite side of the core layer (20) to the first outer clad layer for a purpose of increasing the efficacy and efficient of the applied filler metal coating.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Dockus’s teaching in Kubota’s device for a purpose of increasing the efficacy and efficient of the applied filler metal coating.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terasaki et al. (US 2016/0035660A1) discloses a bonding body.
Otaki (US 2014/0339288A1) discloses a multilayer clad material. 
Matsukado et al. (US 2012/0045660A1) discloses an aluminum alloy brazing sheet.
Mori et al. (US 2011/0235279A1) discloses a cooling device.
Wittebrood et al. (US 2002/0050511A1) discloses a nickel plated brazing sheet product.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763